          Case 2:15-bk-17348-BR                   Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                   Main Document    Page 1 of 10

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

David M. Goodrich
  dgoodrich@wgllp.com
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626

Tele: (714) 966-1000
Fax: (714) 966-1002




     Debtor(s) appearing without an attorney
     Attorney for Debtor(s)

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                             DIVISION

 In re:                                                                     CASE NO.: 2:15-bk-17348-BR
                                                                            CHAPTER:
 FIERSTEIN, MICHAEL
 FIERSTEIN, MARILYN
                                                                              NOTICE OF MOTION AND MOTION UNDER
                                                                               LBR 2016-2 FOR APPROVAL OF CASH
                                                                                DISBURSEMENTS BY THE TRUSTEE;
                                                                             OPPORTUNITY TO REQUEST HEARING; AND
                                                                                   DECLARATION OF TRUSTEE


                                                                                 [No hearing unless requested under LBR 9013-1(o)]
                                                            Debtor(s).


TO PARTIES IN INTEREST:

PLEASE TAKE NOTICE that the duly-appointed chapter 7 trustee has filed the following motion for court approval of the
trustee's request to make cash disbursements. The court may grant the motion authorizing expenditure of estate funds
without a hearing unless you file with the court and serve upon the trustee and the United States trustee a written
objection to the motion explaining all of the reasons for the opposition WITHIN 14 DAYS AFTER THE DATE OF
SERVICE OF THIS NOTICE OF MOTION AND MOTION, plus 3 additional days if you were served by mail or pursuant to
F.R.Civ.P. 5(b)(2)(D) or (F). If an objection is timely filed, the trustee will set the matter for hearing and notify you of the
date and time of the hearing. Failure to object may be deemed consent to interim authorization of the expenses
requested by the trustee.

The trustee moves for an order authorizing cash disbursements from property of the estate as follows:
          1. A brief summary of the case is attached as Exhibit A.
          2. The estimated date for submitting a final report is 11/30/2019 .




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 1                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:15-bk-17348-BR                    Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                  Main Document    Page 2 of 10


        3. Cash disbursements period: 03/01/2019 to 06/30/2019 .
        4. A detailed analysis and justification of the trustee’s expenses is included in Exhibit B.
        5. Final approval of all expenditures will be sought when the trustee files a Final Account and Report (including
           those paid in accordance with LBR 2016-2).



Date: 03/07/2019                                                      /s/ David M. Goodrich
                                                                      Signature of the chapter 7 trustee or the trustee’s attorney


                                                                      David M. Goodrich
                                                                      ___________________________________________________
                                                                      Printed name of the chapter 7 trustee or the trustee’s attorney




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:15-bk-17348-BR                    Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                  Main Document    Page 3 of 10
                                                       DECLARATION OF TRUSTEE


I, David M. Goodrich                                    , the duly appointed chapter 7 trustee, have prepared the foregoing
motion to make cash disbursements and believe the amounts specified in each category are reasonable and necessary
for an effective and efficient administration of the estate. If this motion proves to be inaccurate or infeasible, I will submit
corrected motions as necessary.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/07/2019        David M. Goodrich                                                  /s/ David M. Goodrich
 Date              Printed Name                                                        Signature




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
         Case 2:15-bk-17348-BR                   Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                  Main Document    Page 4 of 10

                                                                  EXHIBIT "A"


SUMMARY/STATUS OF CASE:

This cash disbursement motion is filed pursuant to LBR 2016-2 of the United States Bankruptcy Court, Central District of
California.

Through review of the Debtor’s schedules, information obtained from creditors or information obtained at the Debtor’s
341(a) meeting or otherwise, this case appears to have assets and/or potential avoidance actions that may be liquidated
for the benefit of creditors.

Insert specific facts of case:

On or about May 7, 2015, Michael and Marilyn Fierstein filed a chapter 7 voluntary petition. Prior to the filing Mr. Fierstein
was a plaintiff in a lawsuit pending in the Superior Court of Los Angeles, bearing the case number SC123624. The
lawsuit has concluded, the estate has received the funds pursuant to the settlement [Dkt. 34].

The trustee has employed Hahn, Fife and Company, LLP to prepare the estates final returns. The accountant has
finalized the final returns however taxes are due to both the Internal Revenue Service and the Franchise Tax Board. The
trustee is requesting authorization to make payment to the Internal Revenue Service of $5,974.00, and $2,340.00 to the
Franchise Tax Board.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 4                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:15-bk-17348-BR                    Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                  Main Document    Page 5 of 10
                                                                  EXHIBIT "B"


Estimated Recurring Monthly Expenses During the Cash Disbursement Period:

                 $ ________________ Rent or Mortgage Payment

                 $ ________________ Property Tax

                 $ ________________ Insurance

                 $ ________________ Utilities

                 $ ________________ Repair and Maintenance

                 $ ________________ Property Management

                 $ ________________ Security Services

                 $ ________________ Advertising Sale of Assets

                 $ ________________ Actual Cost of Noticing, Copying and Postage

                 $ ________________ Storage of Estate Assets and/or Books and Records

                 $ ________________ Long Distance Telephone

                 $ ________________ Expedited Mail

                 $ ________________ Teletransmission

                 $ ________________ Delivery of Documents

                 $ ________________ Filing and Process Serving

                 $ ________________ Bank Charges for Research and/or Copies

                 $ ________________ Clerk’s Charges

                 $ ________________ Court Reporting Fees

                 $ ________________ Witness Fees

                 $ ________________ Transcript Fees

                 $ ________________ Notary Fees

                 $ ________________ Recording Fees

                 $ ________________ Trustee Travel and Lodging (includes lodging, meals, mileage and parking)

                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 5                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
        Case 2:15-bk-17348-BR                    Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                       Desc
                                                  Main Document    Page 6 of 10


                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________

                 $ ________________ Other: ______________________________________

         0.00
Total: $ ____________________ Estimated Recurring Monthly Expenditures During the Cash Disbursement Period


Total Estimated Other Expenses During the Cash Disbursement Period for Which Court Approval is Sought at
this Time:


                 $________________ Locksmith Services

                 $________________ Initial Moving and Storage Costs; Books and Records and/or Property of the Estate

                 $________________ Advertising Sale of Assets

                 $________________ Books and Records Destruction Costs

                 $________________ Postpetition taxes payable pursuant to 11 U.S.C. § 503 (b)(1)(B), but not
                                   preconversion taxes

                 $________________ Prepetition taxes payable pursuant to 11 U.S.C. § 507(a)(2)

                  5,974.00
                 $________________        Internal Revenue Service
                                   Other: ______________________________________

                  2,340.00
                 $________________        Franchise Tax Board
                                   Other: ______________________________________

                 $________________ Other: ______________________________________

        8,314.00
Total: $_____________________ Estimated Other Expenses During the Cash Disbursement Period


The foregoing expenditures are justified by the following facts:
Taxes due for the year ending 2018.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 6                     F 2016-2.2.MOTION.TRUSTEE.DISBURSE
Case 2:15-bk-17348-BR   Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22   Desc
                         Main Document    Page 7 of 10
Case 2:15-bk-17348-BR                         Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22                                               Desc
                                               Main Document    Page 8 of 10


                                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 600, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify) NOTICE OF MOTION AND MOTION UNDER LBR 2016-2 FOR
APROVAL OF CASH DISBURSEMENTS BY THE TRUSTEE; OPPORTUNITY TO REQUEST HEARING; AND DECLARATION OF
TRUSTEE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR, the
foregoing document will be served by the court via NEF and hyperlink to the document. On March 7, 2019, I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:


     •     Howard M Ehrenberg hehrenberg@sulmeyerlaw.com, hehrenberg@ecf.inforuptcy.com;mviramontes@ecf.inforuptcy.com
     •     Jasmine Firooz jasminefirooz@gmail.com, yasi29@yahoo.com
     •     David M Goodrich (TR) dgoodrich@wgllp.com, c143@ecfcbis.com;dgoodrich11@ecf.epiqsystems.com;lrobles@wgllp.com
     •     Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
           Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
     •     Meghann A Triplett Meghann@MarguliesFaithlaw.com,
           Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
     •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:
On March 7, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by
placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

           SEE ATTACHED


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date), I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




   March 7, 2019                             Lorraine L. Robles                                    /s/ Lorraine L. Robles
   Date                                      Printed Name                                          Signature
Case 2:15-bk-17348-BR            Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22   Desc
                                  Main Document    Page 9 of 10




 Michael and Marilyn Fierstein
 1114 12th Street, #308
 Santa Monica, CA 90403

 AAA Financial Services
 PO Box 982235
 El Paso, TX 79998-2235

 American Honda Finance Corporation
 PO Box 168088
 Irving TX 75016-8088

 Bank of America
 PO Box 982235
 El Paso, TX 79998

 Capital One Bank (USA) N.A.
 PO Box 30281
 Salt Lake City, UT 84130

 Capital One Bank (USA), N.A.
 PO Box 71083
 Charlotte, NC 28272-1083

 Capital Recovery V, LLC
 c/o Recovery Management Systems Corporat
 25 SE 2nd Avenue Suite 1120
 Miami FL 33131-1605

 Cardmember Service/Marriott Rewards
 PO Box 15298
 Wilmington, DE 19850

 Charles C. Wood, DDS. Inc.
 620 Montana Ave.
 Santa Monica, CA 90403

 Chase
 PO Box 15298
 Wilmington, DE 19850-5298

 Equifax
 PO Box 105873
 Atlanta, GA 30348

 Experian
 PO Box 4500
 Allen, TX 75013

 Franchise Tax Board
 Special Procedures
 PO Box 2952
 Sacramento, CA 95812-2952

 Honda Financial Services
 PO Box 6070
 Cypress, CA 90630
Case 2:15-bk-17348-BR             Doc 42 Filed 03/07/19 Entered 03/07/19 12:38:22   Desc
                                  Main Document    Page 10 of 10



 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346

 Nordstrom FSB
 PO Box 6555
 Englewood, CO 80155

 Portfolio Recovery Associates, LLC
 c/o Us Bank
 POB 41067
 Norfolk VA 23541

 Synchrony Bank/Gap
 Attn: Bankruptcy Dept.
 PO Box 965060
 Orlando, FL 32896

 Transunion Corporation
 Public Records Department
 555 West Adams St.
 Chicago, IL 60661

 U.S. Attorneys Office
 Tax Division Rm 2315
 300 N. Los Angeles St.
 Los Angeles, CA 90053

 U.S. Justice Dept/Tax Division
 Ben Franklin Station
 PO Box 683 Western Region
 Washington, DC 20044

 US Bank
 PO Box 6335
 Fargo, ND 58125-6335
